Van Dusen, J.,
— Testatrix devised No. 5217 Wamock Street to her brother, D. H. L. Smith, for life, “and not to be sold for his debts,” with remainder to his son, and gave the residue of her estate to her five brothers, including D. H. L. Smith. She then said, “The money to be divided so that D. H. L. Smith will receive no more than the four brothers mentioned with him, including the property 5217 Wamock Street, at a price of $4500.”
We are of opinion the testatrix charged this whole property in distribution to D. H. L. Smith, though actually he got only a life estate. He is to receive no more than his brothers, “including the property.” Testatrix seems to fear that the whole property might be liable for his debts. It is not uncommon for a testator to speak of a gift to a child for life, with a remainder to his children, as the “share of my child.”
*608If testatrix had really thought of valuing the life estate and charging that only to her brother, it is probable she would have said so.
It seems that this property is subject to a mortgage of $3000, given by the same D. H. L. Smith when he was the owner; and the claim is made that only $1500 should be charged to him. The devisee gets only the equity, and this equity is the property which testatrix charges to him at a price of $4500. If she had intended the charge to be, not the sum she mentions, but another sum to be deducted from it by calculation, she should and would have said so.
The exceptions are dismissed and the adjudication is confirmed absolutely.